       Case 2:20-cv-00279-CB-CRE Document 38 Filed 04/14/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF PENNSYLVANIA


 Public Interest Legal Foundation,

                          Plaintiff,
 v.

 David Voye, Manager of Elections for Allegheny
 County, and Rich Fitzgerald, Bethany Hallam and                 No. 20-cv-00279-CB-CRE
 Samuel DeMarco III, as Members of the Allegheny
 County Board of Elections in their official capacities,

                        Defendants.


               JOINT STATUS REPORT AND MOTION TO EXTEND STAY

       In response to this Court’s March 29, 2020 Order (Doc. 35), the parties to this action

hereby jointly submit this status report and jointly move the Court to extend the administrative

stay for thirty (30) days. In support of this Motion, the parties state the following:

       1.       On March 29, 2020, the Court granted Defendants’ unopposed Motion to Stay

(Doc. 34) and administratively closed this case until April 16, 2020. (Doc. 35.)

       2.       The Court ordered the parties to file a joint status report, by April 15, 2020,

regarding their ability to proceed. (Doc. 35.)

       3.       In light of the current public health crisis caused by the COVID-19 pandemic, and

for the reasons stated in Defendants’ Consent Emergency Motion to Stay Case (Doc. 34), the

parties stipulate to a thirty-day extension of the administrative stay presently in place.

       4.       The parties are actively engaging in settlement negotiations and will use the

additional time to work towards a final resolution.

       5.       WHEREFORE, the parties respectfully request an extended stay effective until

May 16, 2020.

                                                 1
        Case 2:20-cv-00279-CB-CRE Document 38 Filed 04/14/20 Page 2 of 3



Dated: April 14, 2020

Respectfully submitted,

For Plaintiff:                            For Defendants:

Linda A. Kerns                            /s/ Andrew F. Szefi
Law Offices of Linda A. Kerns, LLC        PA ID# 83747
1420 Locust St., Ste. 200                 ALLEGHENY COUNTY LAW DEPARTMENT
Philadelphia, PA 19102                    445 Fort Pitt Blvd.
Tel: (215) 731-1400                       Suite 300
Fax: (215) 701-4154                       Pittsburgh, PA 15219
linda@lindakernslaw.com                   (412) 350-1173
                                          Andrew.Szefi@AlleghenyCounty.US
  /s/ Noel H. Johnson
Noel H. Johnson*                          Solicitor for Allegheny County
Sue Becker*
PUBLIC INTEREST LEGAL FOUNDATION          /s/ Frances Liebenguth
32 E. Washington Street, Suite 1675       PA ID# 314845
Indianapolis, IN 46204                    ALLEGHENY COUNTY LAW DEPARTMENT
Tel: (317) 203-5599                       445 Fort Pitt Blvd.
Fax: (888) 815-5641                       Suite 300
njohnson@publicinterestlegal.org          Pittsburgh, PA 15219
sbecker@publicinterestlegal.org           (412) 350-1108
*Admitted Pro Hac Vice                    Frances.Liebenguth@AlleghenyCounty.US

                                          Assistant County Solicitor




                                      2
       Case 2:20-cv-00279-CB-CRE Document 38 Filed 04/14/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 14, 2020, I electronically filed the foregoing using the

Court’s ECF system, which will serve notice on all parties.


                                                       /s/ Noel H. Johnson
                                                     njohnson@publicinterestlegal.org
                                                     Counsel for Plaintiff




                                             3
